Citation Nr: 1242556	
Decision Date: 12/13/12    Archive Date: 12/20/12

DOCKET NO.  08-36 834A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disability. 

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a right knee disability. 


REPRESENTATION

Veteran represented by:	AMVETS

ATTORNEY FOR THE BOARD

S. Grabia, Counsel






INTRODUCTION

The Veteran, who is the appellant, served on active duty from December 1968 to July 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in December 2007 of a Department of Veterans Affairs (VA) Regional Office (RO). 

In November 2012, the Veteran withdrew his request for a hearing before the Board. 


FINDINGS OF FACT

1.  In correspondence in October 2012, prior to promulgation of a decision by the Board, the Veteran withdrew the appeal on the claim of service connection for a bilateral foot disability.

2.  In correspondence in October 2012, prior to promulgation of a decision by the Board, the Veteran withdrew the appeal on the claim of service connection for a left knee disability.

3.  In correspondence in October 2012, prior to promulgation of a decision by the Board, the Veteran withdrew the appeal on the claim of service connection for a right knee disability. 








CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal on the claim for service connection for a bilateral foot disability have been met.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012).

2.  The criteria for withdrawal of a substantive appeal on the claim for service connection for a left knee disability have been met.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012).

3.  The criteria for withdrawal of a substantive appeal on the claim for service connection for a right knee disability have been met.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

In correspondence in October 2012, prior to promulgation of a Board decision, the Veteran withdrew the appeal as to the claims of service connection for a bilateral foot disability, a left knee disability, and a right knee disability.

A substantive appeal may be withdrawn, in writing, at any time before the Board promulgates a decision. 38 C.F.R. § 20.202. 

Accordingly, the Board does not have appellate jurisdiction, and the appeal of the claims is dismissed.  38 U.S.C.A. § 7105. 38 U.S.C.A. § 7105. 









ORDER

The appeal of the claim of service connection for a bilateral foot disability is dismissed.

The appeal of the claim of service connection for a left knee disability is dismissed.

The appeal of the claim of service connection for a right knee disability is dismissed.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


